Kerwin, J.
(dissenting). I.cannot concur in the decision of this case. The absence of the two brothers of Mrs. Dobelin for seven years without tidings raises a presumption of death.
The only question remaining is whether Bernhard died before Mrs. Dobelin. The facts and circumstances shown by the evidence are in my opinion sufficient to warrant the court below in drawing the inference that Bernhard died before Mrs. Dobelin. Miller v. Woodmen of the World, 140 Wis. 505, 122 N. W. 1126; Page v. Modern Woodmen of America, 162 Wis. 259, 156 N. W. 137; Whiteley v. Equitable L. Assur. Soc. 72 Wis. 170, 39 N. W. 369.
I am authorized to say that Mr. Justice Siebecker and Mr. Justice VTnje concur in this dissent.
A motion for a rehearing was denied, without costs, on March 9, 1920.